Title: From George Washington to the Pennsylvania Council of Safety, 14 February 1777
From: Washington, George
To: Pennsylvania Council of Safety



Gentn
Head Qrs Morristown Feby 14. 1777.

I have now before me your two Letters of the 29th Ulto and the 8th Instt with which you have been pleased to honour me. The disputes subsisting about Rank in Colo. McCoy’s Regiment, I will try to settle & accomodate agreable to your request, should I hear any thing more upon the Subject. I have not yet seen the Colo.
In respect to the return of Lt Robb & Ensigns Hoffeur and Sneider with the privates they have, I cannot see any necessity for it. It is true their number is but small, yet as every aid at this time is wanted, and their presence at philadelphia not necessary to facilitate the levying, or the Arrangement of the Regiment, I think their return should be dispensed with.
I am much Obliged by your attention to my Several Letters. The collection of the public Arms, is a subject that requires much of our care. The utmost industry, I am apprehensive, will not entirely releive us from difficulties & embarrassments on that Head. Our demand for

Artillerists will make the arrival of Captn Courtnay’s Company seasonable and of importance. I have the Honor to be with much esteem Yr Most Obedt St

Go: Washington

